FILED
                             NOT FOR PUBLICATION                            NOV 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JEFFREY J. RICE,                                 No. 09-35889

               Plaintiff - Appellant,            D.C. No. 1:08-cv-03131-PA

  v.
                                                 MEMORANDUM *
HOUSEHOLD FINANCE CORP., II; et
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Owen M. Panner, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Jeffrey J. Rice appeals pro se from the district court’s summary judgment in

his action arising out of foreclosure proceedings. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. United States v. Johnson Controls, Inc., 457


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1009, 1012 (9th Cir. 2006). We affirm.

         Summary judgment was proper on Rice’s Truth in Lending Act claims

seeking rescission and damages because Rice brought his action more than three

years after the loan’s closing and more than one year after his alleged notice

seeking rescission, and, thus, these claims were time-barred. See 15 U.S.C. §

1635(f) (“An obligor’s right of rescission shall expire three years after the date of

consummation of the transaction or upon the sale of the property . . . .”); 15 U.S.C.

§ 1640(e) (an action for damages must be brought within one year of the date of

alleged violation).

         Contrary to Rice’s contentions, the security interest did not become void

upon his unilateral notification of cancellation less than one month before the

foreclosure sale. See Yamamoto v. Bank of N.Y., 329 F.3d 1167, 1172 (9th Cir.

2003).

         Rice’s remaining contentions, including those concerning discovery and

defendants’ lack of standing to initiate foreclosure proceedings, are unpersuasive.

         We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

         AFFIRMED.


                                            2                                     09-35889